This cause came on for further consideration upon the application of respondent, Donald R. Ramsayer, for reinstatement to the practice of law.
The court coming now to consider its order of April 11, 1990, suspending respondent, Donald R. Ramsayer, from the practice of law in Ohio for a period of six months pursuant to Gov. Bar R. V(7)(c), finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(24).
Therefore, IT IS ORDERED by the court that Donald R. Ramsayer be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
(For earlier case, see [1990], 50 Ohio St. 3d 129, 552 N.E. 2d 932.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.